COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of B.J., Jr., B.J., D.L., and D.L., Children

Appellate case number:    01-15-00886-CV

Trial court case number: 2014-05824J

Trial court:              314th District Court of Harris County


       Appellant, T.T., has filed a notice of appeal of the trial court’s final judgment terminating
her parental rights to her minor children. See TEX. R. APP. P. 26.1(b), 26.3. On November 30,
2015, appellant filed an unopposed motion for extension of time to file her brief, requesting an
extension to January 5, 2015. We grant appellant’s motion. Appellant’s brief is due to be filed
with this Court no later than January 5, 2016. See TEX. R. APP. P. 28.4(a), 38.6(a), (d).

       Because this appeal involves the termination of the parent-child relationship, the Court is
required to bring the appeal to final disposition within 180 days of October 15, 2015, the date the
notice of appeal was filed in this proceeding, so far as reasonably possible. See Tex. R. Jud.
Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon 2013).
Accordingly, no further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: December 8, 2015